FILED
                             NOT FOR PUBLICATION                            SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS SAUL LOERA LUJAN,                           No. 06-74112

               Petitioner,                       Agency No. A096-057-881

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Luis Saul Loera Lujan, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo constitutional claims and questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

      The IJ did not err in denying Lujan’s request to present additional evidence

after the BIA’s limited remand. The BIA vacated its prior decision only “insofar

as it entered an order of removal,” and limited the scope of the remand to

proceedings consistent with Molina-Camacho v. Ashcroft, 393 F.3d 937, 941 (9th

Cir. 2004), overruled by Lolong v. Gonzales, 484 F.3d 1173, 1177 (9th Cir. 2007)

(en banc). See Fernandes v. Holder, 619 F.3d 1069, 1072-74 (9th Cir. 2010). It

follows that Lujan failed to establish a due process violation. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      Lujan’s contentions that the BIA summarily dismissed his appeal or that the

agency failed to provide reasoned decisions are belied by the record.

      Lujan’s contention that the IJ’s refusal to consider voluntary departure on

remand violated due process is without merit, where Lujan does not challenge the

BIA’s determination that Lujan waived the issue by not formally applying for such

relief before the IJ. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a

petitioner waives an issue by failing to raise it in the opening brief).

      We lack jurisdiction to review the BIA’s determination that Lujan failed to

establish the requisite hardship for cancellation of removal, see Romero-Torres v.


                                            2                                 06-74112
Ashcroft, 327 F.3d 887, 891 (9th Cir. 2003) (holding that the court lacks

jurisdiction to review the BIA’s exceptional and extremely unusual hardship

determination), and his unexhausted contention that the BIA violated its

regulations by reversing the IJ’s decision in a single member order, see Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no subject-matter jurisdiction over

legal claims not presented in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    06-74112